internal_revenue_service number release date index number ----------------------------------------- ---------------------------------- ---------------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-141327-09 date november legend taxpayer ------------------------------------------------------------- corporation ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- state a state b x advisor lawyer accountant month month year date date date ------------ ------------ ----- ----------------------------- ------------------------------------------------- ------------------------- ---------- ------ ------- ------------------------- --------------------- ----------------------- plr-141327-09 date --------------------------- dear -------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer and corporation specifically you have requested that taxpayer and corporation be granted an extension of time under sec_301_9100-1 of the procedure and administration regulations to file form_8875 taxable_reit_subsidiary election so that taxpayer and corporation may jointly elect for corporation to be treated as a taxable_reit_subsidiary trs of taxpayer effective date facts taxpayer was incorporated under the laws of state a on date and intends to make an election to be treated as a real_estate_investment_trust reit under subchapter_m of the internal_revenue_code effective for the year tax_year corporation was formed as a limited_liability_company under the laws of state b on date and filed an election under sec_301_7701-3 of the income_tax regulations to be taxed as a corporation for federal_income_tax purposes taxpayer owns x of the interests in corporation taxpayer and corporation are externally managed and advised by advisor and its affiliates the vice president of tax of advisor vice president is the primary advisor on tax matters for taxpayer and corporation advisor organized taxpayer for the specific purpose of qualifying as a reit that would own healthcare properties and lease such properties to a trs taxpayer and corporation intended to make a joint election under sec_856 to treat corporation as a trs of taxpayer reit and corporation closed on the purchase of a healthcare properties portfolio in month of year since the closing of the acquisition advisor has monitored the operations and activities of reit to ensure compliance with reit requirements furthermore advisor engaged lawyer to provide tax_advice including a tax opinion to be rendered to the investors of reit in month of year vice president realized that a trs election had not been filed for corporation while advisor understood that it was necessary to utilize a trs to serve as a lessee of the healthcare properties vice president and the other members of advisor’s tax department were unaware of the need to file an actual trs election within a proscribed time frame plr-141327-09 in late month of year vice president discussed the failure_to_file the trs election with accountant accountant advised that taxpayer and corporation file a form_8875 and seek a letter_ruling requesting an extension of time to make the election taxpayer and corporation filed the form_8875 on date taxpayer and corporation make the following representations the granting of relief under sec_301_9100-3 would not result in taxpayer or corporation having a lower tax_liability in the aggregate for all years to which the election applies than each would have had if the election had been timely made taking into account the time_value_of_money neither taxpayer nor corporation knowingly chose not to file the election neither taxpayer nor corporation used hindsight in requesting relief finally taxpayer and corporation represent that they are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 taxpayer has submitted affidavits of vice president and an employee of lawyer all attesting to and supporting the facts and representations underlying this ruling_request law and analysis sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in plr-141327-09 the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the information submitted and representations made we conclude that taxpayer and corporation have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat corporation as a trs of taxpayer effective as of date accordingly taxpayer and corporation are granted days from the date of this letter in which to file form_8875 to make the intended trs election this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit or whether corporation would otherwise qualify as a trs under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of either taxpayer or corporation is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect plr-141327-09 this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ___________________________ david b silber chief branch financial institutions products
